DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 03/12/2021.
Claims 1, 4, 5-8, 16, 19 and 20 were amended.
Claims 2 and 3 are canceled 
Claims 1, 4-20 are currently pending and have been allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are the newly added claim elements “means for periodically evaluating the plurality of the stored delayed electronic data transaction request messages to determine whether any of the plurality of the stored delayed electronic data transaction request messages can be routed to the transaction processor by determining whether the determined delay time associated with any of the plurality of the stored delayed electronic data transaction request message has expired;”, “means for routing the at least one of the stored delayed electronic data transaction request messages to the transaction processor based on network utilization for which the associated determined delay time has expired;” and “means for routing the at least one of the plurality of the stored delayed electronic data transaction request messages for which the maximum delay time has expired to the transaction processor regardless of network utilization.”  in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention pertains to a system and method for reducing network congestion.  The system comprising a quarantine system, the quarantine system comprising a hardware network router coupled to a network processor, a delay buffer coupled to the hardware network router, and a delay processor coupled with the hardware network router.  The quarantine system is disposed along a data path form a client computer to the transaction processor.  The quarantine system determines whether a delay flag is included in a data transaction message indicating whether the message is to be delayed.   Upon determining whether message has a delay flag determine the amount of delay time as a function of the current rate of receipt of electronic data transaction messages.  Store the received electronic data transaction message, in a delay buffer for the amount of the delay time for subsequent routing, and upon receipt of the electronic data transaction request message by the transaction processor attempting to match the received electronic data transaction request message with a previously received but unsatisfied electronic data transaction request message.  
Based on the prior art search the art deemed closest to the allowed claims is Simonoff (PG PUB US 2013/0151391 A1).  Simonoff teaches a system of delaying execution of financial transactions based on the message being corrupted.  Simonoff also teaches quarantining the transaction for a predetermined time interval and determine the corrupted message based on pervious messages and process the financial transaction.   However, Simonoff does not teach or render obvious electronic 
Regarding Non-Patent Literature, the prior art deemed closest to the allowed claims is Wu, which teaches scheduling and routing through wireless networks.  However Wu does not teach delaying electronic transaction messages based on delay flags, and matching the delayed electronic transaction messages based on secondary values.
Regarding 35 U.S.C. § 101 the claims provide for the reducing of network congestion by quarantining messages with delay flags, where the time for the delay time is a function of the rate of receipt of electronic data transaction request messages.  The Delay time increases when the current rate of electronic data transaction request messages increases, and decreases when the account of electronic data transaction request messages decreases.  The electronic transaction request messages are stored for their determined delay time for subsequent routing.  Therefore, even if the claims recite abstract elements, the delay time based on rate of receipt of electronic messages, and the transmission of the electronic data transaction request messages, based on their delay time, results in reduced network congestion, provides integration into a practical application and significantly more.  
Dependent claims 4-15, 17 and 18 are allowed for the reasons indicated above for their independent claims 1 and 16 respectfully. 
Examiner incorporates by reference applicant’s remarks dated 03/12/2021 as additional reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693